TARTER KRINSKY & DROGIN LLP
Attorneys for Plaintiff
Odgers Berndtson, LLC
David N. Kleinmann
William F. Schmedlin
1350 Broadway – 11th Floor
New York, New York 10018
(212) 216-8000
dkleinmann@tarterkrinsky.com
wschmedlin@tarterkrinsky.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   1:21-cv-05652
ODGERS BERNDTSON, LLC,                                   Case No. __________

                      Plaintiff,                         ORDER TO SHOW CAUSE FOR
                                                         TEMPORARY RESTRAINING
              -against-                                  ORDER AND PRELIMINARY
                                                         INJUNCTION
JAVIER O’NEIL and VALERIA ESCAMILLA,

                      Defendants.



       Upon the Declaration of David N. Kleinmann dated June 30, 2021 with an annexed copy

of the Complaint; the Declaration of Kennon W. Kincaid dated June 29, 2021, with annexed

exhibits; the Declaration of Jacob P. Deutsch dated June 28, 2021, with annexed exhibits; and the

accompanying Memorandum of Law, it is:

       ORDERED, that defendants Javier O’Neil (“O’Neil”) and Valeria Escamilla

(“Escamilla”), or their attorneys, show cause before a motion term of this Court, at Room ___,

United States Courthouse, 500 Pearl Street, in the City, County, and State of New York, on

_____ __, _____, at ______ o’ clock in the _____noon thereof, or as soon thereafter as counsel

may be heard, why an Order should not be entered pursuant to Rule 65 of the Federal Rules of

Civil Procedure:



                                          Page 1 of 5
       (1)     Prohibiting O’Neil and Escamilla, directly and indirectly, and all those working in

               concert with them, from possessing, disclosing, and/or using Odgers Berndtson,

               LLC’s (“Odgers”) trade secrets and confidential information, which is defined as

               information and/or documents obtained during O’Neil’s and/or Escamilla’s

               employment with Odgers and falls under the terms of the Defendants’ February

               17, 2020 “Reminder and Acknowledgement of Confidentiality Obligations”

               agreements, including but not limited to information Odgers licensed from third

               parties and the files alleged to have been taken and copied onto the external drives
               or for which Dropbox downloads were created as detailed in the declarations

               submitted herewith and in the Complaint; and

       (2)     Ordering O’Neil and Escamilla, directly and indirectly, and all those working in

               concert with them, to return to Odgers’ counsel any and all hard or electronic

               copies of such confidential information and trade secrets, including those external

               drives given to O’Neil by Deutsch or for which Dropbox downloads were created

               by Deutsch for Defendants and any copies or information derived therefrom.

       IT IS FURTHER ORDERED that, sufficient reason having been shown, pending the

hearing of Odgers’ application for a preliminary injunction, pursuant to Rule 65 of the Federal

Rules of Civil Procedure, that:

       (1)     O’Neil and Escamilla, directly or indirectly, and all those working in concert with

               them, are temporarily restrained and enjoined from possessing, disclosing, and/or

               using such Odgers’ confidential information and trade secrets, including but not

               limited to information Odgers licensed from third parties and the files alleged to

               have been taken and copied onto the external drives or for which Dropbox

               downloads were created as detailed in the declarations submitted herewith and in

               the Complaint;



                                           Page 2 of 5
(2)   O’Neil and Escamilla, directly and indirectly, and all those working in concert

      with them, must return to Odgers’ counsel any and all hard or electronic copies of

      such confidential information and trade secrets, including those external drives

      given to O’Neil by Deutsch or for which Dropbox downloads were created by

      Deutsch for Defendants and any copies or information derived therefrom;

(3)   O’Neil and Escamilla, must each identify via declaration within 7 calendar days

      from this Order (a) the location of any such confidential information and trade

      secrets; (b) any third party to whom O’Neil and/or Escamilla provided such

      confidential information and trade secrets taken from Odgers or information

      derived therefrom; (c) any physical locations (such as computers or drives) or

      electronic locations (such as servers or other online environments) at which such

      confidential information and trade secrets were located, transmitted to or used so

      that Odgers can seek the return of such information; and

(4)   Expedited discovery shall be permitted as follows:

      a. O’Neil and Escamilla will each provide copies to Odgers’ counsel of all

         information that they possessed while employed by Odgers and concerning its

         business (such as Odgers’ confidential information and trade secrets) that

         either possesses or controls, directly or indirectly within 7 calendar days from

         this Order;

      b. O’Neil and Escamilla will each provide all documents and communications

         that either possess or controls, directly or indirectly, relating to the taking, use,

         or disclosure of such information both during and after the end of their




                                   Page 3 of 5
                   employment with Odgers, including Odgers’ confidential information and

                   trade secrets within 7 calendar days from this Order;

              c. Plaintiff shall be permitted to serve non-party subpoenae to any individual or

                   entity with information relevant to this application;

              d. O’Neill and Escamilla will each permit a computer forensics vendor selected

                   by Odgers to image and review any computers, tablets, phones, storage

                   devices or other electronic equipment in their possession that may currently

                   contain or have contained at any time since April 1, 2021, to determine if they

                   have complied with the obligation to return Odgers’ confidential information

                   and trade secrets; and

              e. O’Neil and Escamilla will each appear at a deposition to be taken by counsel

                   for Odgers with Escamilla on or before July 22 and O’Neil on or before July

                   23, 2021 or such further dates as agreed to by the parties.

       IT IS FURTHER ORDERED that a preliminary injunction hearing shall be scheduled

to take place in this matter on _____________________, 2021 at ____________ o’clock in the

____noon, of that day; and

       IT IS FURTHER ORDERED that answering papers, if any, shall be electronically filed

in this matter via CM/ECF on ______________________, 2021; and

       IT IS FURTHER ORDERED that reply papers, if any, shall be electronically filed in

this matter via CM/ECF on _________________________, 2021; and

       IT IS FURTHER ORDERED that oral argument shall be required on the return date of

this motion; and

       IT IS FURTHER ORDERED that security in the amount of $____________ be posted




                                            Page 4 of 5
by Odgers prior to __________________, 2021 at _______ o’clock in the ____noon, of that day;

and

       IT IS FURTHER ORDERED that personal service of a copy of this Order and the

annexed Declarations upon O’Neil and Escamilla on or before ________ o’clock in the ______

noon, ________________, 2021, by hand, via email, or by FedEx to the defendants or their

counsel, if any having appeared in this action, shall be deemed good and sufficient service.

DATED:         New York, New York
               June ____, 2021


                                                  UNITED STATES DISTRICT JUDGE




                                           Page 5 of 5
